This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1470

                                    S3 Holdings, LLC,
                                       Respondent,

                                             vs.

                                  Stephen R. Niosi, et al.,
                                       Appellants,

                                     John Doe, et al.,
                                       Defendants.

                                    Filed July 6, 2015
                                        Affirmed
                                     Peterson, Judge

                                Scott County District Court
                                 File No. 70-CV-14-9903

Kelly V. Griffitts, Griffitts Law Office, PLLC, Bloomington, Minnesota (for respondent)

William B. Butler, Butler Liberty Law, LLC, Minneapolis, Minnesota (for appellants)

         Considered and decided by Peterson, Presiding Judge; Ross, Judge; and Schellhas,

Judge.

                         UNPUBLISHED OPINION

PETERSON, Judge

         In this appeal from a summary judgment in an eviction action, appellants argue

that respondent lacked standing to bring the action and that the district court erred by
granting summary judgment in favor of respondent and abused its discretion by refusing

to grant an unconditional stay of the eviction proceedings. We affirm.

                                         FACTS

       In 2003, appellants Stephen R. Niosi and Kimberly A. Niosi executed a mortgage

in favor of Washington Mutual Bank, F.A., on a house they owned in Prior Lake. The

mortgage was assigned to JP Morgan Chase in 2012.            Appellants defaulted on the

mortgage, and JP Morgan Chase began foreclosure proceedings in February 2013.

       In April 2013, appellants filed an affidavit of postponement under Minn. Stat.

§ 580.07, subd. 2(2) (2014), which postponed the sheriff’s sale for five months, but

shortened the redemption period from six months to five weeks. After several additional

postponements, the sheriff’s sale was held in January 2014. JP Morgan Chase purchased

the property and received the sheriff’s certificate of sale. The redemption period ended in

February 2014. Appellants did not exercise their redemption right. After the redemption

period expired, JP Morgan Chase conveyed its interest in the property to respondent S3

Holdings, LLC by quitclaim deed.

       Appellants continued to occupy the property, and in June 2014, respondent filed

an eviction complaint. In August 2014, the district court issued its findings, conclusions,

and order for judgment, granting summary judgment in favor of respondent and an

immediate writ of recovery. Judgment was entered on the order, and appellants filed a

notice of appeal to this court and asked that execution of the writ of recovery be stayed

during the appeal. The district court ordered a stay of the writ of recovery conditioned on




                                            2
appellants’ posting a monthly bond of $2,975.67, an amount that would cover monthly

property taxes and foregone rental value of the property.

                                      DECISION

         We review the district court’s summary-judgment decision de novo to determine

whether there are genuine issues of material fact and whether the district court erred in its

application of the law. Ruiz v. 1st Fid. Loan Servicing, LLC, 829 N.W.2d 53, 56 (Minn.

2013).

                                              I.

         Appellants argue that respondent did not have standing to bring this eviction

action because the assignments of their mortgage to and from the parties to the trust that

held the mortgage are not recorded and, therefore, the foreclosure was void.

Alternatively, appellants argue that respondent lacked standing because JP Morgan Chase

transferred its interest in the sheriff’s certificate of sale to respondent more than ten years

after the closing date of the trust, which made the transfer void under New York law.

The district court concluded that it was not appropriate to litigate such issues in an

eviction action. We agree.

         An eviction action is a summary proceeding intended to adjudicate the limited

question of who has a present possessory right to a property. Deutsche Bank Nat’l Trust

Co. v. Hanson, 841 N.W.2d 161, 164 (Minn. App. 2014); see also Minn. Stat.

§ 504B.001, subd. 4 (2014) (defining “eviction” as “a summary court proceeding to

remove a tenant or occupant from or otherwise recover possession of real property by the

process of law set out in this chapter”). “Parties generally may not litigate related claims


                                              3
in an eviction proceeding,” but defendants may “raise defenses and counterclaims that fit

within the limited scope of an eviction proceeding.”        Hansen, 841 N.W.2d at 164.

Challenges to the validity of the mortgage or foreclosure process may be raised in a

separate proceeding, in which the party raising the challenges may seek a stay of the

eviction action. AMRESCO Residential Mortg. Corp. v. Stange, 631 N.W.2d 444, 445-46

(Minn. App. 2001); see also Real Estate Equity Strategies, LLC v. Jones, 720 N.W.2d
352, 359-60 (Minn. App. 2006) (identifying remedies a tenant may pursue outside of an

eviction action).

       Furthermore, this court recently held that when the former owners of property that

was sold at a sheriff’s sale remain in possession of the property after the redemption

period expires, the holder of the sheriff’s certificate of sale suffers an injury in fact and

has standing to bring an eviction action. See Fed. Home Mortg. Corp. v. Mitchell, 862
N.W.2d 67, 71 (Minn. App. 2015), pet. for review filed (Minn. Apr. 30, 2015).

Appellants’ challenges to respondent’s standing are meritless.

       Appellants argue that Minn. Stat. § 504B.121 (2014) specifically permits them to

challenge respondent’s title in this eviction action because they obtained their interest in

the property before respondent obtained its interest. That statute states:

              A tenant in possession of real property under a lawful lease
              may not deny the landlord’s title in an action brought by the
              landlord to recover possession of the property. This
              prohibition does not apply to a tenant who, prior to entering
              into the lease, possessed the property under a claim of title
              that was adverse or hostile to that of the landlord.




                                             4
Id. Because appellants have not entered into a lease and are not in possession of the

property under a lease, this statute does not apply to this eviction action. See Mitchell,
862 N.W.2d at 72-73 (explaining that former owners who remain in possession of

property following foreclosure and sheriff’s sale are not “tenants” within meaning of

Minn. Stat. § 504B.121).

                                            II.

       Appellants argue that the district court erred by granting summary judgment in

favor of respondent. A district court must grant summary judgment if there are no

genuine issues of material fact and a party is entitled to judgment as a matter of law.

Minn. R. Civ. P. 56.03. A party seeking eviction after a foreclosure must demonstrate

that (1) the other party remains in possession of the property; (2) the mortgage on the

property has been foreclosed; (3) the time for redemption has expired; and (4) the party

seeking eviction has a right to possession of the property. Minn. Stat. § 504B.285, subd.

1(1)(ii) (2014). The record shows that appellants remain in possession of the property,

the mortgage was foreclosed, the time for redemption has expired, and JP Morgan Chase,

the holder of the sheriff’s certificate of sale, transferred its interest in the property to

respondent, which gave respondent a right to possess the property. The district court did

not err by granting summary judgment to respondent.

                                            III.

       Relying on Bjorklund v. Bjorklund Trucking, Inc., 753 N.W.2d 312, 318-19

(Minn. App. 2008), review denied (Minn. Sept. 23, 2008), appellants argue that the

district court abused its discretion by denying an unconditional stay of the eviction


                                             5
proceeding when there is a pending title action that involves the same defenses and

counterclaims. The district court’s decision on whether to grant a stay is reviewed under

an abuse-of-discretion standard. Id. at 317.

       Although it appears that appellants brought an action to register title in district

court after the redemption period ended, appellants have provided no information about

that proceeding. Another proceeding subsequent, which was brought by JP Morgan

Chase, was dismissed. Thus, appellants have not demonstrated that the district court

abused its discretion by refusing to grant a stay under Bjorklund.

       Nor have appellants demonstrated that the district court abused its discretion by

refusing to grant an unconditional stay of the writ of recovery during this appeal. Minn.

R. Civ. App. P. 108.01, subd. 1, states “Except as otherwise provided by rule or statute,

an appeal from a judgment or order does not stay enforcement of the judgment or order in

the [district] court unless that court orders relief in accordance with Rule 108.02.” The

eviction statute provides that a party who remains in possession of the property while

appealing “must give a bond that provides that: (1) all costs of the appeal will be paid; (2)

the party will comply with the court’s order; and (3) all rent and other damages due to the

party excluded from possession during the pendency of the appeal will be paid.” Minn.

Stat. § 504B.371, subds. 3 (2014).

       The district court stayed execution of the writ but determined that appellants

should make monthly payments of $2,975.67, to cover property taxes and the anticipated

rental value of the property. This was not an abuse of discretion.

       Affirmed.


                                               6